Citation Nr: 1312155	
Decision Date: 04/12/13    Archive Date: 04/19/13	

DOCKET NO.  10-43 939	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE


Entitlement to service connection for an acquired psychiatric disorder, to include dysthymic disorder, anxiety disorder (not otherwise specified), major depression, and posttraumatic stress disorder.



ATTORNEY FOR THE BOARD


Stephen F. Sylvester, Counsel




INTRODUCTION

The Veteran served on active duty from June 1979 to August 1994. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

Finally, for reasons which will become apparent, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


REMAND

The Board observes that, since the issuance of the most recent Supplemental Statement of the Case in November 2010, there has been added to the record a December 2010 statement by the Veteran's private social worker, as well as additional VA outpatient psychiatric treatment records.  While a waiver of original RO jurisdiction has been obtained for the aforementioned statement of a private social worker, no such waiver has yet been received for the VA outpatient treatment records covering the period from May 2010 to February 2011.  It is noted that some of these records are dated prior to certification of the case to the Board.  Such evidence is clearly pertinent to the Veteran's claim for service connection for an acquired psychiatric disorder, and, accordingly, absent a waiver, must be referred to the agency of original jurisdiction for initial review.  38 C.F.R. § 20.1304(c) (2012).  Under the circumstances, the evidence in question will be returned for initial consideration by the RO.

The Board is aware of the recent change to 38 U.S.C.A. § 7105 concerning the automatic waiver of RO consideration that became effective February 2, 2013.  The instant regulation, however, is more favorable to the appellant, and as the matter otherwise is in need of development, a remand is appropriate.

It is noted that the recent letter that has been received, suggests that the current acquired psychiatric disorder may be related to service connected disabilities.  A prior VA examination, essentially concerning posttraumatic stress disorder found that such diagnosis could not be confirmed, and rendered an opinion that it was not secondary to service connected pathology.  It is not clear, however, that a similar finding would be made as to other reported impairments that have been noted.  Further examination and opinion is indicated.

Finally, recent records suggest that the appellant was preparing to undertake routine VA (or possibly additional private) treatment.  Most recent records should be requested.

In light of the aforementioned, the case is REMANDED to the RO/AMC for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to February 2011, the date of the most recent evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran should be informed of any such problem.

2.  The Veteran should be scheduled for a VA psychiatric examination by an appropriate examiner.  All indicated tests should be conducted and all appropriate findings reported in detail.  The claims folder should be made available to the examiner prior to entry of any opinion.  After review of the claims folder and examination of the appellant, please respond to the following questions:

(a)  What is the most appropriate diagnosis for any psychiatric disorder found?

(b)  Is it as likely as not (50 percent probability or more) that the disorder diagnosed had its onset during service or is related to in-service occurrence or event.

(c)  If not, is it as likely as not that the diagnosed disorder is proximately due to, the result of, or is aggravated (permanently made worse) by the service connected disorders.  If aggravation is identified, the degree of aggravation should be set forth.  Please reconcile your opinion with other opinions on file and provide the medical bases for opinions reached.

3.  The RO/AMC must then readjudicate the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include a dysthymic disorder, anxiety disorder (not otherwise specified), major depression, and posttraumatic stress disorder.  This adjudication should specifically include consideration of the aforementioned VA outpatient treatment records received subsequent to the November 2010 Supplemental Statement of the Case.  Should the benefit sought on appeal remain denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claim for benefits since November 2010.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002) only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011). 




